
	
		II
		110th CONGRESS
		2d Session
		S. 3262
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2008
			Mrs. Hutchison
			 introduced the following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To reauthorize the women’s entrepreneurial
		  development programs of the Small Business Administration, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the SBA Women’s Business Programs
			 Act of 2008.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—National Women’s Business Council
					Sec. 101. Annual studies on problems hindering the success of
				women entrepreneurs.
					Sec. 102. Additional progress reports.
					Title II—Women’s Business Centers
					Sec. 201. Revised funding formula.
					Sec. 202. Matchmaking formula change.
					Sec. 203. Termination of funding.
					Sec. 204. Women’s business center awards to be made
				public.
				
			INational Women’s
			 Business Council
			101.Annual studies
			 on problems hindering the success of women entrepreneursSection 409 of the Women's Business
			 Ownership Act of 1988 (15 U.S.C. 7109) is amended—
				(1)by redesignating
			 subsection (b) as subsection (c); and
				(2)by inserting after
			 subsection (a) the following:
					
						(b)Problems
				hindering the success of women entrepreneursThe Council shall
				conduct at least one study per year that evaluates the problems hindering the
				success of women entrepreneurs. The Council shall select the topic for the
				study in consultation with the Committee on Small Business of the House of
				Representatives and the Committee on Small Business and Entrepreneurship of the
				Senate.
						.
				102.Additional
			 progress reportsSection
			 406(d)(4) of the Women's Business Ownership Act of 1988 (15 U.S.C. 7106(d)(4))
			 is amended by inserting before the semicolon at the end the following: ,
			 and on a biannual basis (notwithstanding paragraph (6)) submit to the President
			 and to the Committee on Small Business and Entrepreneurship of the Senate and
			 the Committee on Small Business of the House of Representatives a report
			 containing a description of, and the status of, such initiatives, policies,
			 programs, and plans.
			IIWomen’s Business
			 Centers
			201.Revised funding
			 formulaSection 29(b) of the
			 Small Business Act (15 U.S.C. 656(b)) is amended to read
			 as follows:
				
					(b)Authority
						(1)In
				generalThe Administrator may
				provide financial assistance to private nonprofit organizations to conduct
				projects for the benefit of small business concerns owned and controlled by
				women. The projects shall provide—
							(A)financial
				assistance, including training and counseling in how to apply for and secure
				business credit and investment capital, preparing and presenting financial
				statements, and managing cash flow and other financial operations of a business
				concern;
							(B)management
				assistance, including training and counseling in how to plan, organize, staff,
				direct, and control each major activity and function of a small business
				concern; and
							(C)marketing
				assistance, including training and counseling in identifying and segmenting
				domestic and international market opportunities, preparing and executing
				marketing plans, developing pricing strategies, locating contract
				opportunities, negotiating contracts, and utilizing varying public relations
				and advertising techniques.
							(2)TiersThe
				Administrator shall provide assistance under paragraph (1) in three tiers of
				assistance as follows:
							(A)The first tier
				shall be to conduct a 5-year project in a situation where a project has not
				previously been conducted. Such a project shall be in a total amount of not
				more than $150,000 per year.
							(B)The second tier
				shall be to conduct a 3-year project in a situation where a first-tier project
				is being completed. Such a project shall be in a total amount of not more than
				$100,000 per year.
							(C)The third tier
				shall be to conduct a 3-year project in a situation where a second-tier project
				is being completed. Such a project shall be in a total amount of not more than
				$100,000 per year. Third-tier grants are renewable subject to established
				eligibility criteria as well as criteria in subsection (b)(4).
							(3)Allocation of
				fundsOf the amounts made available for assistance under this
				subsection, the Administrator shall allocate—
							(A)at least 40
				percent for first-tier projects under paragraph (2)(A);
							(B)20 percent for
				second-tier projects under paragraph (2)(B); and
							(C)the remainder for
				third-tier projects under paragraph (2)(C).
							(4)Benchmarks for
				third-tier projectsIn awarding third-tier projects under
				paragraph (2)(C), the Administrator shall use benchmarks based on
				socio-economic factors in the community and on the performance of the
				applicant. The benchmarks shall include—
							(A)the total number
				of women served by the project;
							(B)the proportion of low income women and
				socio-economic distribution of clients served by the project;
							(C)the proportion of
				individuals in the community that are socially or economically disadvantaged
				(based on median income);
							(D)the future
				fundraising and service coordination plans;
							(E)the diversity of
				services provided; and
							(F)regional
				distribution within the 10 districts of the
				Administration.
							.
			202.Matchmaking
			 formula changeSection
			 29(c)(1) of the Small Business Act (15 U.S.C. 656(c)(1)) is
			 amended—
				(1)by striking
			 subparagraphs (A) and (B); and
				(2)by adding at the
			 end the following:
					
						(A)For the first and
				second years of the project, 1 non-Federal dollar for each 2 Federal
				dollars.
						(B)Each year after
				the second year of the project—
							(i)1
				non-Federal dollar for each Federal dollar; or
							(ii)if the center is
				in a community at least 50 percent of the population of which is below the
				median income, 1 non-Federal dollar for each 2 Federal
				dollars.
							.
				203.Termination of
			 fundingSection 29(c) of the
			 Small Business Act (15 U.S.C. 656(c)) is amended by
			 adding at the end the following:
				
					(5)TerminationAn
				organization that has conducted a project under this subsection—
						(A)is not eligible to
				conduct another such project; and
						(B)may continue
				thereafter to use the women’s business center logo only with the consent of the
				Administrator.
						.
			204.Women’s
			 business center awards to be made publicSection 29(g)(2)(B)(ii)(V) of the Small
			 Business Act (15 U.S.C. 656(g)(2)(B)(ii)(V)) is amended by inserting before the
			 semicolon at the end the following: , and make available to the public
			 the award made to each applicant so selected.
			
